Citation Nr: 1411457	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-34 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation (rating) in excess of 10 percent for headaches.

2.  Entitlement to service connection for irritable bowel syndrome as due to a qualifying chronic disability.

3.  Entitlement to service connection for a sleep disorder as due to a qualifying chronic disability.

4.  Whether new and material evidence has been received to reopen service connection for fatigue as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen service connection for allergic conjunctivitis (claimed as itching and watery eyes) as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen service connection for pustular acne (claimed as rash of the back) as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen service connection for light-headedness as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

8.  Whether new and material evidence has been received to reopen service connection for increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen service connection for memory loss as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

10.  Whether new and material evidence has been received to reopen service connection for mood swings as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

11.  Whether new and material evidence has been received to reopen service connection for soreness and stiffness of multiple joints, including the knees, elbows, feet, ankles, and lower back, as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

12.  Whether new and material evidence has been received to reopen service connection for myopia (claimed as blurred vision) as due to a qualifying chronic disability, and, if so, whether service connection is warranted.

13.  Whether new and material evidence has been received to reopen service connection for residuals of a right knee strain, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1986 to February 1989, and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of an increased disability evaluation in excess of 10 percent for headaches and service connection for a sleep disorder, fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater during the Persian Gulf War.

2.  The Veteran does not have a current, diagnosed disability of irritable bowel syndrome.

3.  The Veteran does not have a qualifying chronic disability characterized by compensable symptoms of irritable bowel syndrome, including resulting from an undiagnosed illness.

4.  An unappealed March 1999 rating decision, of which the Veteran was notified that same month, denied service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, myopia, and a right knee strain, finding that fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of the multiple joints, and myopia had not been incurred in or aggravated by service and are not due to an undiagnosed illness, and no current disability of a right knee strain; a notice of disagreement was not received to initiate an appeal from that determination, nor was new and material evidence received within one year of notice of the decision.

5.  Additional evidence received since the March 1999 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denials of service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia, and raises the possibility of substantiating service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia.

6.  Evidence received since the March 1999 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate whether there is a current disability of the right knee, and does not raise the possibility of substantiating service connection for a right knee strain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel syndrome, to include as due to a qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2013).

2.  The March 1999 rating decision, denying service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, myopia, and a right knee strain, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has been received to reopen service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has not been received to reopen service connection for a right knee strain.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for entitlement to service connection for irritable bowel syndrome, the RO provided notice to the Veteran in December 2006, prior to the initial adjudication of the claim in July 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The July 2007 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

The December 2006 letter also provided notice of the elements of new and material evidence and the reasons for the prior denials for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, myopia, and a right knee strain.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

VA satisfied its duty to assist the Veteran in the development of the claim of service connection for irritable bowel syndrome.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, private treatment records, and lay statements.  The Veteran has not indicated that he has additional information or evidence to submit in support of his claim.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the U. S. Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With regard to the Veteran's claim for service connection for irritable bowel syndrome, there is no duty to provide a VA examination as there is no competent evidence in the record of a diagnosis of the claimed disability, symptoms of the claimed disability, or even assertions by the Veteran of symptoms related to the claimed disability.  See 38 C.F.R. § 3.159(c)(4).  

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not provided a VA examination in conjunction with the attempt to reopen service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, myopia, and a right knee strain.  As will be discussed, new and material evidence has not been received to reopen the issue of a right knee strain, and VA has no duty to provide a VA examination or medical opinion for that claim.  See id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  The issues of service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia, which are reopened in the decision herein, are Remanded below.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, irritable bowel syndrome is not a "chronic disease" listed under 38 C.F.R. §  3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013) (VA has issued an interim final rule extending this date to December 31, 2016).

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Guiterrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Important in this case, specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin;
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms;
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(e)(2).  The Persian Gulf War period runs from August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Irritable Bowel Syndrome

In a November 2006 claim, the Veteran requested service connection for irritable bowel syndrome associated with his Persian Gulf War service.  Specifically, the Veteran has contended that he received various vaccinations and immunizations, took nerve gas pills, and was exposed to smoke from oil fires for a week during service in Southwest Asia.  

The Veteran's DD Form 214 reflects that he had service in Southwest Asia from January 1991 to June 1991 and is in receipt of the Southwest Asia Service Medal with 2 bronze service star (BSS), among other awards.  As such, the Veteran had qualifying service within the theater of operations; however, for the reasons discussed below, service connection cannot be awarded on a presumptive basis through operation of 38 C.F.R. § 3.317 or a direct service connection basis.  

Service treatment records are negative for any complaints, finding, or diagnosis of irritable bowel syndrome.  A June 1991 service separation examination noted that the Veteran's abdomen, anus, and rectum were clinically normal.  The evidence of record, which includes private treatment records dated from December 2001 to July 2006, is also silent for any post-service diagnosis or treatment of the claimed condition.  

The evidence of record does not reflect objective indications of a qualifying chronic gastrointestinal disorder in this case to a compensable (10 percent or higher) degree.  The Veteran has not asserted the presence of such symptoms in service and there is no in-service history, complaints, findings, or treatment for such symptoms during service.  Although a qualifying chronic disability of an undiagnosed illness or a medically unexplained chronic multi-symptom illness includes gastrointestinal signs or symptoms, 38 C.F.R. § 3.317 makes clear that there must be at least some objective evidence perceptible to an examining physician and other, non-medical factors that are capable of independent verification.  

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319, provide ratings for irritable colon syndrome.  A compensable (10 percent) rating is assigned for signs and symptoms of irritable colon syndrome for moderate symptoms based on frequent episodes of bowel disturbance with abdominal distress.  The evidence of record does not indicate, including any assertions by the Veteran, that he experiences frequent episodes of bowel disturbance with abdominal distress.  Instead, the Veteran makes the general assertion that he has irritable bowel syndrome with no statements of associated symptoms or complaints.  While a June 2006 treatment report revealed an assessment of external hemorrhoid, the Veteran had no constipation and no gastrointestinal complaints.  

Service connection for irritable bowel syndrome is also not warranted on a direct service connection basis.  Service treatment records are negative for any complaints or findings of irritable bowel syndrome.  A September 1994 VA Gulf War examination noted a normal digestive system.  A July 1998 general VA examination report indicated that the Veteran did not have constipation, diarrhea, or abdominal pain.

In short, the evidence of record does not reflect that the Veteran has a current diagnosis of irritable bowel syndrome or that the Veteran has ever sought or received treatment for the claimed condition.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau, 2 Vet. App. at 141 (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate irritable bowel syndrome at any point during the claim period or even recent diagnosis prior to the filing of the claim for service connection.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a qualifying chronic disability to a compensable degree (10 percent) characterized by irritable bowel syndrome, including resulting from an undiagnosed illness, nor does he have a current diagnosis of the claimed condition (irritable bowel syndrome); therefore, the claim for service connection for irritable bowel syndrome, including as due to a qualifying chronic disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Reopening of Service Connection Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

Reopening of Service Connection for Fatigue, Allergic Conjunctivitis, Pustular Acne, Light-Headedness, Increased Smell Sensitivity, Nausea, Vomiting, Bloating, Dry Mouth, and Loss of Appetite, Memory Loss, Mood Swings, and Soreness and Stiffness of Multiple Joints, and Myopia

In the March 1999 rating decision, the RO determined that fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia had not been incurred in or caused by service, and were also not due to a qualifying chronic disability.  

As discussed above, signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin;
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms;
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the November 2006 claim, the Veteran contended that he has a sleep disorder, to include as due to a qualifying chronic disability.  This assertion of an additional sign or symptom is new to the file, addresses the ground of the prior denials, that is, fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia were not due to a qualifying chronic disability, and raises a reasonable possibility of substantiating the claims.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia.  See 38 C.F.R. § 3.156(a).  The reopened issues of service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia are addressed in the Remand section below.

Reopening of Service Connection for a Right Knee Strain

The Veteran also brought a prior claim for service connection for a right knee strain, which was denied in a March 1999 rating decision.  The Veteran was notified of that rating decision and provided notice of his procedural and appellate rights the same month.  He did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the March 1999 notice.  The March 1999 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In the March 1999 rating decision, the RO denied service connection for a right knee strain on the basis that there was no current disability of the right knee.

Since the March 1999 rating decision, additional evidence has been received in the form of the Veteran's statements, a statement from the Veteran's spouse, a VA examination for headaches, and post-service, private treatment records.  The Veteran's and his spouse's statements, VA examination for headaches, and post-service, private treatment records were associated with the claims file.  These statements and records do not discuss or even mention the Veteran's claimed right knee disorder (aside from the report of multiple joint soreness and stiffness, which is reopened and remanded below).  The Board finds that these records are not material to service connection for a right knee strain.  In short, the evidence received after the March 1999 rating decision is new to the file, but is not material.  See Shade at 118.  The Board finds that new and material evidence has not been received regarding service connection for a right knee strain as there is still no evidence of a current diagnosis of a right knee disability.  Reopening of service connection for a right knee strain is not warranted.  See 38 C.F.R. § 3.156(a).


ORDER

Service connection for irritable bowel syndrome is denied.

Reopening of service connection for fatigue is granted.

Reopening of service connection for allergic conjunctivitis is granted.

Reopening of service connection for pustular acne is granted.

Reopening of service connection for light-headedness is granted.

Reopening of service connection for increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite is granted.

Reopening of service connection for memory loss is granted.

Reopening of service connection for mood swings is granted.

Reopening of service connection for soreness and stiffness of multiple joints is granted.

Reopening of service connection for myopia is granted.

Reopening of service connection for a right knee strain is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of an increased rating in excess of 10 percent for service-connected headaches and service connection for a sleep disorder, fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Increased Rating for Headaches

The Veteran last underwent a VA examination of the service-connected headaches in May 2007.  The fact that a VA examination is almost seven years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In an Appellate Brief Presentation submitted in January 2014 (located in Virtual VA), the Veteran's representative essentially argued that the service-connected headaches had worsened since the last VA examination as the May 2007 VA examination does not adequately reveal the current severity of the service-connected headaches.  The Veteran's representative further noted that there are no recent VA or private medical treatment records detailing the current severity of the Veteran's headaches.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  As such, a new examination is needed to assist in determining the current severity of the service-connected headaches.

Service Connection for a Sleep Disorder, Fatigue, Allergic Conjunctivitis, Pustular Acne, Light-Headedness, Increased Smell Sensitivity, Nausea, Vomiting, Bloating, Dry Mouth, and Loss of Appetite, Memory Loss, Mood Swings, and Soreness and Stiffness of Multiple Joints, Myopia

As mentioned above, based on the November 2006 claim of a sleep disorder as due to a qualifying chronic disability, the Board reopened the claims of service connection for fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia.

In this case, evidence has suggested two or more signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  While the Veteran underwent a VA Gulf War examination in September 1994, the examiner made no findings regarding whether such complaints of a sleep disorder, fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia are attributable to a known clinical diagnosis.  

Accordingly, the issues of an increased rating in excess of 10 percent for service connected headaches, and service connection for a sleep disorder, fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia are REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assist in determining the current severity and extent of the service-connected headaches, to include the nature and frequency of such headaches.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the complaints of a sleep disorder, fatigue, itchy and watery eyes, back rash, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and blurred vision.  The examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  The purpose of the examination is to obtain information as to the nature and etiology of claimed symptoms.  The relevant documents in the claims file should be made available to the VA examiner.  All necessary tests should be accomplished.

After the review of the claims file, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should render diagnoses that correlate with the reported symptoms of a sleep disorder, fatigue, itchy and watery eyes, back rash, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and blurred vision (to the extent possible), then offer the following opinions:

a) Does the Veteran have a diagnosis of chronic fatigue syndrome under VA regulation?  See 38 C.F.R. § 4.88a.  If chronic fatigue syndrome is diagnosed, has it existed for six months or more?

b) Does the Veteran have a diagnosis of fibromyalgia?  If fibromyalgia is diagnosed, has it existed for six months or more?

c) Are the Veteran's claimed sleep disorder, fatigue, itchy and watery eyes, back rash, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and blurred vision, associated with a diagnosable illness?

d) If the symptomatology is attributable to a known clinical diagnosis, is it as least as likely as not (50 percent or greater likelihood) that the Veteran's clinically diagnosed disabilities (manifested by a sleep disorder, fatigue, itchy and watery eyes, back rash, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and blurred vision) are related to service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

3. After completion of the above and any additional development deemed necessary, the claims for an increased disability rating for headaches, and service connection for a sleep disorder, fatigue, allergic conjunctivitis, pustular acne, light-headedness, increased smell sensitivity, nausea, vomiting, bloating, dry mouth, and loss of appetite, memory loss, mood swings, soreness and stiffness of multiple joints, and myopia, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


